DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Gamache (Reg. No. 39,196) on June 01, 2021.
The application has been amended as follows:
Claim 1, line 12, “traditional” changed to -- omnidirectional --;
Claim 1, line 15, “traditional” changed to -- omnidirectional --;

Reasons for Allowance
Claims 1, 4, 6-9 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s amendment filed on 05/25/2021 has been reviewed by the examiner in view of prior arts of records Xiang et al. (US 2013/0259254 A1) and Di Censo et al. (US 2018/0295461 A1), and the prior arts of records Xiang and Di Censo fails to teach the cited claim limitations of “an omnidirectional speaker, wherein the base unit is further configured to allow the human user to select between a private mode of listening using the directional speaker and a public mode of listening using the omnidirectional speaker”. Prior art Xiang teaches a system used to drive an array of directional loudspeakers to produce a sound field that includes a source component along a direction relative to the array. Di .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




June 2, 2021
/SIMON KING/Primary Examiner, Art Unit 2653